ASHWORTH, Justice,
dissenting.
I respectfully dissent. The tap fee was raised from $800.00 to $450.00 on July 1, 1979, an increase of 50%. Three years later, on June 1, 1982, the fee was raised to $1,950.00, an increase of 333%. Apparently, it is undisputed that the tap fee is in excess of the cost of installation. I would hold that the sheer amount of the increase renders the new tap fee unreasonable and discriminatory. To answer that the new fee applies to all customers — old and new— begs the question. The fact remains that those acquiring service on June 2,1982, are paying $1,500.00 more in a tap fee than those who acquired service on May 31, 1982.
The trial court’s finding that the new tap fee was not discriminatory is so contrary to the greater weight and degree of the evidence as to be manifestly unjust. I would reverse the judgment of the trial court; since the judgment was rendered at the conclusion of appellant’s case-in-chief, I would remand to the trial court for a new trial.
JORDAN, J., joins.